DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., non-inclined or non-conically shaped volumes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that “The devices of these references can not be combined to yield a functional device”, the test for obviousness is not whether the features of a secondary reference may be bodily In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In the present case, with regard to the rejections based on Guajaca in view of Dondurur, Guajaca substantially discloses the claimed subject matter but does not disclose a continuous circular opening between the inner spacing ring and the medial spacing ring or between the medial spacing ring and the outer spacing ring (i.e., the claimed first continuous circular opening and the second continuous circular opening). In other words, Guajaca discloses a subdivided circular opening. Dondurur teaches a device in the same field of endeavor (i.e., a food support device for cooking food) which discloses a continuous circular opening between spacing rings (see end 216 of the device teaching two rings defining a continuous circular opening
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Guajaca by removing or eliminating the cross pieces 36 as taught and/or suggested by Dondurur, since such a modification would provide a first continuous circular opening and a second continuous circular opening thus allowing a user greater flexibility with regard to the kinds and sizes of food items that can be used with said food support device in order to easily allow the insertion of a plurality of larger food items within either of the first continuous circular opening or the second continuous circular opening of said food support device. 
With regard to Applicant’s arguments directed to Claim 14, Applicant argues that “Smith does not teach or disclose "elevation support members" that are "U-shaped and comprise a support section" disposed between elevation sections that extend to the top of the device.” It is noted that the features upon which applicant relies (i.e., elevation sections that extend to the top of the device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the Examiner hereby provides the Applicant with notice that the referenced highlighting is not visible in the document the Examiner has access to.
With regard to Applicant’s arguments directed to Claim 17, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that “The devices of these references can not be combined to yield a functional device”, the 
With regard to Applicant’s arguments directed to Claims 1 and 4-8 based on Guajaca in view of Dondurur and Lee, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 
Claim Objections
Claim 13 is objected to because of the following informalities:  the claim identifier “Withdrawn” is reserved for non-elected claims in the context of a restriction requirement. In light of the amendment to Claim 12 incorporating the limitations of Claim 13, the claim identifier for Claim 13 should be labeled “Canceled” and the text should be removed.  Appropriate correction is required. In the interest of advancing prosecution, Claim 13 is deemed canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,195,424 (Guajaca) in view of Dondurur (US 2012/0204732 A1).

    PNG
    media_image1.png
    534
    1184
    media_image1.png
    Greyscale
 
Regarding Claims 12 and 15-16, Guajaca discloses a circular food support device comprising: a first plurality of concentric rings (30, 32, 34) defining a first plane; a second plurality of concentric rings (also 30, 32, 34) defining a second plane; a plurality of ring support members (28) extending from said first plane to said second plane and connecting said first plurality of concentric rings to said second plurality of concentric rings; and a plurality of base support members (36) situated in said second plane and fixedly connected to said second plurality of concentric rings (30, 32, 34); further comprising a plurality of elevation support members (18) each having a distal end extending beyond said second plane and configured to provide elevation spacing between said distal end and said second plane (best illustrated by Fig. 5); wherein said plurality of ring support members (28) are oriented perpendicular to said first plane and perpendicular to said second plane (see the plurality of ring support members 28 arranged along the outer periphery of said circular food support device).
However, Guajaca does not disclose that said plurality of ring support members are perpendicular to said first plane and said second plane, and so that said first plurality of 
Nonetheless, Dondurur teaches a circular food support device (226) comprising a plurality of ring support members (see linear elements or wire rods extending from end 216 to end 214) are perpendicular to a first plane (see end 216) and a second plane (see 214), and so that a first plurality of concentric rings defines at least one continuous circular opening configured to receive a food item within said at least one continuous circular opening (see the circular opening defined between inner and outer cylindrical mesh walls 210 and 212).

    PNG
    media_image2.png
    607
    880
    media_image2.png
    Greyscale

In summary, Guajaca substantially discloses the claimed subject matter but does not disclose a continuous circular opening between the inner spacing ring and the medial spacing i.e., the claimed first continuous circular opening and the second continuous circular opening). In other words, Guajaca discloses a subdivided circular opening. Dondurur teaches a device in the same field of endeavor (i.e., a food support device for cooking food) which discloses a continuous circular opening between spacing rings (see end 216 of the device teaching two rings defining a continuous circular opening). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Guajaca wherein said plurality of ring support members are perpendicular to said first plane and said second plane, and so that said first plurality of concentric rings defines at least one continuous circular opening configured to receive a food item within said at least one continuous circular opening; and further comprising a second continuous circular opening concentric to said at least one continuous circular opening as taught and/or suggested by Dondurur, since such a modification would provide greater flexibility with regard to food items that can be used with said circular food device by providing unobstructed openings in order to easily allow the insertion of a plurality of larger food items within said circular food device.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guajaca in view of Dondurur as applied to the parent claim above, and further in view of US D031043 S (Smith).
Regarding Claim 14, Guajaca in view of Dondurur discloses the limitations of Claim 12 but does not disclose further comprising a plurality of elevation support members wherein each of said elevation support members is U-shaped and comprises a support section disposed between a first elevation section and a second elevation section, and said support section is 
Nonetheless, Smith teaches a similar circular food support comprising a plurality of elevation support members (C) wherein elevation support members (C) are U-shaped and comprises a support section (i.e., the bottom of the U-shaped elevation support member) disposed between a first elevation section and a second elevation section (i.e., the two vertical sections of the U-shaped elevation support member), and said support section is positioned below a second plane (defined by A & B) to provide elevation spacing between said support section and said second plane.

    PNG
    media_image3.png
    678
    521
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Guajaca wherein each of said elevation support members is U-shaped and comprises a support section disposed between a first elevation section and a second elevation section, and said support section is positioned below said second plane to .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guajaca in view of Dondurur as applied to the parent claim above, and further in view of US 3,347,404 (McIntyre).
Regarding Claim 17, with reference to at least Fig. 2, Guajaca further discloses comprising the steps of: attaching a plurality of inner ring support members (28) to a first inner ring (30) and a second inner ring (also 30); attaching a plurality of medial ring support members (also 28) to a first medial ring (34) and a second medial ring (also 34); attaching a plurality of elevation support members (also 28) to a first outer ring (32) and a second outer ring (also 32).
However, Guajaca does not disclose attaching a plurality of base support members from a first side of said first outer ring to a second side of said first outer ring; and attaching at least one of said base support members to said first inner ring and said first medial ring to maintain the spacing of said first medial ring between said first outer ring and said first inner ring in said second plane.
Nonetheless, McIntyre teaches a similar device comprising attaching a plurality of base support members (8) from a first side of a first outer ring (6) to a second side of said first outer ring; and attaching at least one of said base support members to a first inner ring (7) and a first 

    PNG
    media_image4.png
    498
    473
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Guajaca in view of Dondurur by attaching a plurality of base support members from a first side of said first outer ring to a second side of said first outer ring; and attaching at least one of said base support members to said first inner ring and said first medial ring to maintain the spacing of said first medial ring between said first outer ring and said first inner ring in said second plane as taught and/or suggested by McIntyre, since such a modification would enhance the structural integrity of the device.  
Claims 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guajaca in view of Dondurur and US 2,552,983 (Lee).
Regarding Claim 1, Guajaca discloses a food support device comprising: an inner spacing ring (30) connected to an inner support ring (also 30) by a plurality of inner ring support members (28); a medial spacing ring (34) connected to a medial support ring (also 34) by a plurality of medial ring support members (also 28); an outer spacing ring (32) connected to an outer support ring (also 32) by a plurality of elevation support members (also 28); and at least one base support member (36).
However, Guajaca does not disclose said inner spacing ring and said medial spacing ring define a first continuous circular opening configured to receive a food item; said outer spacing ring and said medial spacing ring define a second continuous circular opening configured to receive a food item; wherein said at least one base support member extends from a first side of said outer support ring to a second side of said outer support ring and attached to said medial support ring and said inner support ring.
Nonetheless, Dondurur teaches a circular food support device (226) comprising a plurality of ring support members (see linear elements or wire rods extending from end 216 to end 214) are perpendicular to a first plane (see end 216) and a second plane (see 214), and so that a first plurality of concentric rings defines at least one continuous circular opening configured to receive a food item within said at least one continuous circular opening (see the circular opening defined between inner and outer cylindrical mesh walls 210 and 212).
In summary, Guajaca substantially discloses the claimed subject matter but does not disclose a continuous circular opening between the inner spacing ring and the medial spacing i.e., the claimed first continuous circular opening and the second continuous circular opening). In other words, Guajaca discloses a subdivided circular opening. Dondurur teaches a device in the same field of endeavor (i.e., a food support device for cooking food) which discloses a continuous circular opening between spacing rings (see end 216 of the device teaching two rings defining a continuous circular opening). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Guajaca wherein said inner spacing ring and said medial spacing ring define a first continuous circular opening configured to receive a food item; said outer spacing ring and said medial spacing ring define a second continuous circular opening configured to receive a food item as taught and/or suggested by Dondurur, since such a modification would provide greater flexibility with regard to food items that can be used with said circular food device by providing unobstructed openings in order to easily allow the insertion of a plurality of larger food items within said circular food device.  
Furthermore, with reference to Fig. 1, Lee teaches a similar device wherein at least one base support member (see 40, 41, 42) extends from a first side of an outer support ring (10) to a second side of said outer support ring and attached to an inner support ring (45).

    PNG
    media_image5.png
    435
    475
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Guajaca wherein said at least one base support member extends from a first side of said outer support ring to a second side of said outer support ring and attached to said medial support ring and said inner support ring as taught and/or suggested by Lee, since such a modification would enhance the structural integrity of the device.  
Regarding Claims 4 and 5, Guajaca discloses wherein said inner spacing ring (30), said medial spacing ring (34), and said outer spacing ring (32) are concentric; wherein said inner support ring (30), said medial support ring (34), and said outer support ring (32) are concentric; Guajaca in view of Dondurur discloses wherein said first continuous circular opening and said second continuous circular opening are concentric.
Regarding Claims 6-8, Guajaca in view of Dondurur and Lee discloses further comprising a plurality of base support members extending from a first side of said outer support ring to a second side of said outer support ring and maintaining spacing between said support rings (as taught by Lee’s base support members 40, 41, and 42 and rings 10 and 45); wherein where said plurality of base support members are parallel (as taught by Lee’s base support members 40, 41, and 42); wherein said inner spacing ring (see Guajaca, inner spacing ring 30) defines a central opening configured to receive a food item (i.e., capable of receiving a food item).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guajaca in view of Dondurur and Lee as applied to claim 1 above, and further in view of US D599167 S (Tiemann).
Regarding Claim 2, Guajaca in view of Dondurur and Lee discloses the limitations of Claim 1 but does not disclose further wherein: said plurality of elevation support members each comprise a support section disposed between a first elevation section and a second elevation section; said support section extends below a base plane defined by said outer support ring; and said first elevation section is connected to said outer spacing ring and said second elevation section is connected to said outer spacing ring.
Nonetheless, Tiemann teaches a similar device wherein: a plurality of elevation support members (indicated in annotated Fig. 1 above) each comprise a support section (i.e., the bottom of the U-shaped elevation support) disposed between a first elevation section and a second elevation section (i.e., the two vertical sections of the U-shaped elevation support); said 

    PNG
    media_image6.png
    640
    1264
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Guajaca in view of Dondurur and Lee wherein: said plurality of elevation support members each comprise a support section disposed between a first elevation section and a second elevation section; said support section extends below a base plane defined by said outer support ring; and said first elevation section is connected to said outer spacing ring and said second elevation section is connected to said outer spacing ring as taught and/or suggested by Tiemann, since Guajaca and Tiemann teach elevation support members, it would have been obvious to one skilled in the art to substitute one elevation support member for the other to achieve the predictable result of providing elevation spacing between said support section and said second plane.
Regarding Claim 3, Guajaca in view of Dondurur and Lee and Tiemann discloses the limitations of the parent claim including a plurality of elevation support members but does not disclose wherein said plurality of elevation support members comprises five or more elevation support members and wherein each support section is oriented at a different angle and none of the support sections are parallel.
Nonetheless, one skilled in the art before the effective filing date of the invention would have found it obvious to provide five or more elevation support members, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Furthermore, one skilled in the art before the effective filing date of the invention would have found it obvious to equally space said elevation support members in order to ensure support stability, thus five equally spaced elevation support members would result in each support section being oriented at a different angle and none of the support sections are parallel.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guajaca in view of Dondurur and Lee as applied to claim 8 above, and further in view of US D615355 S (Viahos).
Regarding Claims 9 and 10, Guajaca in view of Lee discloses the limitations of the parent claim but does not disclose further comprising: a handle support member extending from said plurality of base support members in said base plane to a top plane defined by said inner spacing ring; wherein said handle support member comprises: a first connection portion connected to at least one of said plurality of base support members;  15a second connection 

    PNG
    media_image7.png
    835
    2370
    media_image7.png
    Greyscale

Nonetheless, with reference to the annotated figures above, Viahos teaches a similar device comprising: a handle support member (indicated in annotated Fig. 1 above) extending from a plurality of base support members (indicated in annotated Fig. 1 above) in a base plane (see Fig. 2) to a top plane defined by an spacing ring (i.e., the top ring); wherein said handle support member comprises: a first connection portion (indicated in annotated Fig. 1 above) connected to at least one of said plurality of base support members;  15a second connection portion (indicated in annotated Fig. 1 above) connected to at least one of said plurality of base support members; and a central receiving portion (indicated in annotated Fig. 1 above) configured to receive and retain a food item (i.e., capable of receiving and retaining a food item).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Guajaca in view of Dondurur and Lee to further comprise: a handle support member extending from said plurality of base support members in said base plane to a top plane defined by said inner spacing ring; wherein said handle support 
Regarding Claim 11, interpreted as discussed in the 35 USC § 112 section above, Guajaca in view of Dondurur and Lee and Viahos discloses the limitations of the parent claim and Viahos further teaches elevation support members (indicated in annotated Figs. 1 and 2 above) comprising a spacing foot (indicated in annotated Fig. 2 above) extending beyond an outer support ring (indicated in annotated Fig. 2 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Guajaca in view of Lee to further comprise: each elevation support member comprising a spacing foot extending beyond said outer support ring as taught and/or suggested by Viahos, since such a modification would consolidate said elevation support members and spacing foot into a unified dual purpose structure thereby simplifying manufacturing and structural complexity.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably .
In particular, US 9867300 B1 to Fowler, Jr. teaches a container wherein FIG. 1A shows a container assembly 100 (e.g., a container) that may comprise a first surface (e.g., an outer wall 102), a second surface (e.g., a middle wall 104), and a third surface (e.g., an inner wall 106). Outer wall 102 and middle wall 104 may form a first volume 108 (e.g., a first cavity) and middle wall 104 and inner wall 106 may form a second volume 110 (e.g., a second cavity). Inner wall 106 may form a third volume 112 (e.g., a third cavity). Furthermore, items other than cables may be stored in the cavities. Moreover, any number of walls and any number of cavities may be used consistent with embodiments. Consistent with embodiments of the invention, any of the surfaces (e.g. first surface, a second surface, a third surface, etc.) may be solid, may contain holes, may have slots, may have spaces, and may form any structure (e.g. a frame structure.) The surfaces are not limited to being solid.

    PNG
    media_image8.png
    474
    762
    media_image8.png
    Greyscale


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A PEREIRO/Primary Examiner, Art Unit 3799